Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 10, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150181                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  KAEE JOHNSON, DAMON JOHNSON, JANET                                                                 Richard H. Bernstein,
  MARIE KUNTZ, JANET MCCASLAND, and                                                                                  Justices
  TIM MOHAN,
           Petitioners-Appellants,
  v                                                                SC: 150181
                                                                   COA: 320708
                                                                   State Tenure Comm: 13-000003
  PONTIAC SCHOOL DISTRICT,
            Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 21, 2014
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        BERNSTEIN, J., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 10, 2015
           t0706
                                                                              Clerk